Response to Amendment
This Office action is in response to the amendments and remarks filed on 2/16/2022. The amendments to the claims were received and have been entered. 
Claims 1, 5 and 17 have been amended. Claims 2-4 have been canceled. Claims 1 and 5-17 remain present in this application. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nathan Lee on 2/24/2022.
The application has been amended as follows: 
1. 	(Currently Amended) A stretchable display device, comprising:
a lower substrate having thereon a display area and a non-display area;
a plurality of first substrates and a plurality of second substrates disposed in the display area;
a plurality of light emitting elements and a compensation transistor disposed on each of the plurality of first substrates;
a switching transistor and a driving transistor disposed on each of the plurality of second substrates; and
a compensation capacitor positioned between the driving transistor and the compensation transistor,

wherein [as a distance between each of the plurality of first substrates and a corresponding one of the plurality of second substrates becomes longer, [becomes smaller.
2.-4.	(Canceled) 
5.	(Previously Presented) The stretchable display device according to claim 1, wherein the switching transistor, the driving transistor, and the compensation transistor are NMOS transistors.
6.	(Original) The stretchable display device according to claim 5, wherein the scan signal is applied to a gate electrode and a drain electrode of the compensation transistor.
7.	(Original) The stretchable display device according to claim 6, wherein one electrode of the compensation capacitor is connected to a source electrode of the compensation transistor and the other electrode of the compensation capacitor is connected to a gate electrode of the driving transistor.
8.	(Original) The stretchable display device according to claim 7, wherein the compensation capacitor bootstraps a voltage applied to the gate electrode of the driving transistor.
9.	(Original) The stretchable display device according to claim 8, wherein the longer a distance between each of the plurality of first substrates and a corresponding 
10.	(Previously Presented) The stretchable display device according to claim 1, wherein the switching transistor, the driving transistor, and the compensation transistor are PMOS transistors.
11.	(Original) The stretchable display device according to claim 10, wherein the scan signal is applied to a gate electrode and a source electrode of the compensation transistor.
12.	(Original) The stretchable display device according to claim 11, wherein one electrode of the compensation capacitor is connected to a drain electrode of the compensation transistor and the other electrode of the compensation capacitor is connected to a source electrode of the driving transistor.
13.	(Original) The stretchable display device according to claim 12, wherein the compensation capacitor bootstraps a voltage applied to the source electrode of the driving transistor.
14.	(Original) The stretchable display device according to claim 13, wherein the longer a distance between each of the plurality of first substrates and each of the plurality of second substrates, the larger a voltage change of the source electrode of the driving transistor.
15.	(Original) The stretchable display device according to claim 1, wherein the light emitting element is a light emitting diode.
16.	(Original) The stretchable display device according to claim 1, wherein the light emitting element is an organic light emitting element.

a soft substrate having thereon a display area and a non-display area;
a first rigid substrate and a second rigid substrate which are disposed in the display area and are adjacent to each other; and
a plurality of sub-pixels disposed on the first rigid substrate and the second rigid substrate,
wherein each of the plurality of sub-pixels includes:
a light emitting element disposed on the first rigid substrate; 
a compensation transistor disposed on the first rigid substrate;
a driving transistor disposed on the second rigid substrate; and
a compensation capacitor positioned between the first rigid substrate and the second rigid substrate.
18.	(Original) The stretchable display device according to claim 17, wherein the longer a distance between the first rigid substrate and the second rigid substrate, the smaller a capacitance of the compensation capacitor.
19.	(Original) The stretchable display device according to claim 17, wherein the compensation capacitor bootstraps a voltage applied to one electrode of the driving transistor.
20.	(Original) The stretchable display device according to claim 19, wherein the longer a distance between the first rigid substrate and the second rigid substrate, the larger a voltage change of the one electrode of the driving transistor.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 5-20 are allowed over the prior art of record. 
Regarding claim 1, Claimed invention teaches “a stretchable display device” including claimed limitations “wherein as a distance between each of the plurality of first substrates and a corresponding one of the plurality of second substrates becomes longer, a capacitance of the compensation capacitor becomes smaller.”
Claimed structures in combination with the claimed limitations of the base claim are neither, singularly or in combination, disclosed nor suggested by the prior art of record.

Regarding claim 17, Claimed invention teaches “a stretchable display device” including claimed limitations “a soft substrate having thereon a display area and a non-display area; a first rigid substrate and a second rigid substrate which are disposed in the display area and are adjacent to each other; and a plurality of sub-pixels disposed on the first rigid substrate and the second rigid substrate, wherein each of the plurality of sub-pixels includes: a light emitting element disposed on the first rigid substrate; a compensation transistor disposed on the first rigid substrate; a driving transistor disposed on the second rigid substrate; and a compensation capacitor positioned between the first rigid substrate and the second rigid substrate.”
Claimed inventions in combination with the claimed limitations of the base claim are neither, singularly or in combination, disclosed nor suggested by the prior art of record.


Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Kevin Nguyen whose telephone number is 571-272-7697. The Examiner can normally be reached on Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin M Nguyen/Primary Examiner, Art Unit 2628                                                                                                                                                                                                        
             Dated: February 28, 2022